In this case appellant was convicted of the murder of Mulkey Williams, and given a life term. This is the second appeal, the opinion on the former hearing being found in 84 Tex. Crim. 629, 209 S.W. Rep., 675.
Mrs. Williams, the wife of deceased had been a sweetheart of appellant before her marriage, and before he married. Some years after the marriage of Mrs. Williams, and of appellant, they met on a train, and it appears that from and after said meeting, appellant began making professions of great love for her; and neglected no opportunity of seeing her and pressing his attentions upon her. Many times he stated his desire for her, and his intention to have her for his own, proposing that they quit their respective spouses; that he would pay the expense of divorces; that he also frequently told her that if she did not quit her husband, he would get rid of him in some way or other. This relationship between appellant and Mrs. Williams, seems to have continued for several years, and up until the time of this homicide. She testified that she declined to quit her husband, and remonstrated with appellant about his increasing attentions to her; and that the last time she saw him before the death of her husband, he again repeated his threat to get rid of the deceased.
The homicide occurred in April, 1918, and it appears from the record that in June, 1917, the wife of appellant died under circumstances more fully hereinafter stated. Appellant increasingly paid attentions to Mrs. Williams after the death of his wife, as she expressed it, imploring her to quit her husband and go with him. Every day or two, he would come to her and insist upon her leaving deceased, and would renew his protestations of affection for her, and his determination to get rid of deceased. The facts surrounding the immediate killing, are stated with sufficient fullness in our former opinion, and we do not think it necessary to repeat them here.
We think the evidence sufficient to support the verdict. In developing its case, which was one of circumstantial evidence, the State sought to establish that the wife of appellant was killed by poison administered by him. The details of the evidence offered in support of this theory were strenuously objected to by appellant. The evidence showed without contradiction the strong passion of appellant for Mrs. Williams; his desire to possess her; his pleas to her both before and after the death of his wife, that they should rid themselves of their respective spouses by divorces, or that they should quit them for each other. We think this would supply sufficient motive for the killing of either the wife of appellant, or the husband of Mrs. Williams, and that such proof would be admissible in attempting to *Page 522 
establish guilt upon the charge of killing either. We think further that proof of the fact that appellant killed his wife and thus removed one obstacle to the end apparently so ardently desired by him, to wit: the possession of Mrs. Williams, would be admissible as a link in a chain of circumstances, showing him to be the murderer of Mr. Williams. It must be apparent at once that this is to be distinguished from proof of an extraneous disconnected offense, such as appears in most of the cases cited by appellant in his brief. In the instant case, we have a direct application of the doctrine of system, as we understand it. If the State's theory be true, the purposed possession of the woman in the case, in view of her refusal to quit her husband for him, necessitated the removal of two people who stood between them; two obstacles which kept appellant from the attainment of his unholy desires. Where it is reasonably apparent that successive crimes are but necessary steps or parts in the completion of a formed design, evidence establishing each of said crimes becomes competent and material in proving any other part or the whole of such enterprise. If appellant had been convicted of the murder of his wife, there seems no question but that fact would be admissible under the circumstances of this case. As we understand this record, practically the only objection here urged against this conviction, is that the State was allowed to introduce on the trial the evidence claimed by it sufficient to establish that appellant did kill his wife. While not the ground for the reversal of this case on the former appeal, the opinion discusses the admissibility of the evidence offered to show that appellant killed his wife, and this court held that said evidence, as it appeared on the former appeal, apparently failed to establish the guilt of the uxoricide, and, not making clear his guilt, same should not have been admitted; but we announced that if on another trial, the murder of the wife of appellant was to be relied on as a guilty circumstance, such fact must be more fully established; and further, that the jury should be instructed not to consider the evidence offered in support of such fact at all, unless they believed beyond a reasonable doubt, that the evidence fastened such crime upon appellant. Examining the charge given in the instant case, we find that the trial court so instructed the jury, and no complaint appears of the sufficiency of said charge.
Comparing the facts shown on the instant trial, as establishing that appellant's wife was poisoned by him, with those in evidence on the former trial, we find that the testimony now appears much more cogent. Dr. Shands, who was called to see Mrs. Haley on the night she died, testified on the instant trial, that he found her dead: "I examined the body . . . I found evidence of a struggle and convulsions . . . I noticed a few splotches on the body; don't know how many there were. I think they were on the chest, and some on the limbs . . . I am familiar with what the effects of strychnine poison are on the body of a person who has taken *Page 523 
strychnine; they generally have splotches; they have convulsions and as a rule have some splotches on the body after strychnine poison; they generally die from convulsions, and we find, usually, splotches on the body and some evidence of convulsions. The bitten lip would indicate a struggle, pretty violent it would be. These splotches I found on the body were such as I suppose would expect to find on the body of a person who had died from strychnine poison. I should think the splotches I found on the body were such as would be found on the body of a person who had died from strychnine poison. In my opinion as a medical man, from my knowledge of this lady's death, and the facts transpiring before, at the time of her death, I would say that her death was violent. To the best of my judgment, from the condition of her lip that had been bitten, it was either convulsions or violent pain, I don't know which. My opinion is that she had a violent death."
Further, the doctor said: "The evidence I found on the body makes me now think that her death was caused from something on the order of strychnine poison; my opinion is that something caused a violent death, an unnatural death."
The evidence of Mrs. William Dozier shows that a few days after the death of Mrs. Haley, appellant told her that he had cleaned out his medicine chest, and she asked him if there was any poison there, and he said no. Later this witness found in said medicine chest a bottle of strychnine, a part of which was gone, and she at once asked appellant about this, and he then said to her that he got this strychnine eight years before, to kill a dog, but that it had never been unwrapped. When the bottle was found by Mrs. Dozier, it was wrapped in a piece of newspaper, which paper was introduced in evidence, and showed a date of May, 1917. The death of Mrs. Haley occurred in June, 1917. Mrs. Williams testified on the instant trial that Mrs. Haley was buried on Tuesday, and that on the following Thursday appellant went to a ball game, and came later out to her house, and that night told her that he thought his wife had taken poison. He stated also that on the fatal night and just a short time before her death he gave to his wife quinine in a capsule.
There were other facts in evidence, relative to the theory that appellant poisoned his wife. We are of opinion that this evidence was admissible, and that its effect was for the jury, under proper limitation, as given by the trial court. Pelton v. State, 60 Tex.Crim. Rep.; Ann. Cases, 1912-C, p. 86; Baxter v. State, 91 Ohio St. 167, 110 N.E. 456; State v. Hyde, 234 Mo., 200, 136 S.W. Rep., 316; Commonwealth v. Robinson,146 Mass. 571, 16 N.E. 452; Haley v. State, 84 Tex.Crim. Rep., 3 A.L.R., 771.
We have carefully examined the authorities cited by appellant, and think them not in point. In the Smith case, 44 Tex. Crim. 53, cited, this Court merely held that the details of the counterfeiting were inadmissible against appellant, when he had admitted that *Page 524 
he had been engaged in making counterfeit money. In the Ware case, 36 Tex.Crim. Rep., the accused was a witness in his own behalf, and for the purpose of affecting his credibility, was asked on cross-examination, if he had not stolen various and sundry articles on divers occasions. This court held that while proof of his indictment for such offense was admissible, the details of such transactions were inadmissible. All of the cases cited are easily distinguishable from the one now before the court. The Menefee case, 67 Tex.Crim. Rep., 149 S.W. Rep., 142, is especially relied on as applicable. Menefee was charged with the murder of Glasgow. To show ill-will against deceased, the State undertook to show that Glasgow had tried to have a prosecution instituted against Menefee, and was permitted to go into the details of the offense for which Glasgow attempted to have Menefee prosecuted. This was clearly error. In all these cases, this court properly held that details which were unnecessary and encumbered the record, and from which possible mischief and harm came to the accused, and which could make no clearer any issue material to the case on trial, were, under the facts of the given cases, inadmissible. Not so in the instant case. The details admitted were each and all necessary and material to the establishment of the link which the State was seeking to forge in the chain of circumstances, said link being that appellant poisoned his wife.
We have found no reversible error in this record, and the judgment of the trial court will be affirmed.
Affirmed.
                          ON REHEARING.                         June 23, 1920.